Citation Nr: 0618823	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  04-09 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
left knee injury.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
August 1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision 
which found no new and material evidence to reopen the claim 
for service connection for residuals of left knee injury and 
denied service connection for PTSD.  The veteran testified at 
a Travel Board hearing in January 2006 before the undersigned 
Veterans Law Judge (VLJ).  A transcript of the hearing is of 
record and is associated with the claims folder.  


FINDINGS OF FACT

1.  Service connection for residuals, left knee injury, was 
denied by rating decision of March 1977, and the denial was 
not timely appealed.  

2.  Evidence submitted since the March 1977 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for residuals, left knee injury.  

3.  There is no competent evidence showing the veteran has 
PTSD.  


CONCLUSIONS OF LAW

1..  The March 1977 rating decision which denied service 
connection for residuals, left knee injury, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156 (2005).

2.  Evidence submitted subsequent to the March 1977 denial of 
service connection for residuals, left knee injury, is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2005).

4.  PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)
 
The RO sent letters to the appellant in December 2002 and 
October 2003, which asked him to submit certain information, 
and informed him of the responsibilities of the claimant and 
VA concerning obtaining evidence to substantiate his claims.  
In accordance with the duty to assist, the letters informed 
the appellant what evidence and information VA would be 
obtaining, and essentially asked the appellant to send to VA 
any information he had to process the claims.  The letters 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
appellant what he needed to show for new and material 
evidence and service connection claims.  In view of this, the 
Board finds that the Department's duty to notify has been 
fully satisfied with respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, and proper subsequent VA process was also performed as 
to the claims.  The Board concludes, that to proceed to a 
decision on the merits would not be prejudicial to the 
appellant in this instance.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to his claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered the opportunity 
to testify at a VA hearing, and he did so before the RO in 
December 2003 and also before the undersigned VLJ in 
January 2006.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  As previously stated, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims, but he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
increased rating claims on appeal.  Pertaining to the 
application to reopen the claim of service connection and the 
claim for service connection, the veteran was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or the assignment of an effective date.  
Despite the inadequate notice provided to the veteran, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board 
concludes that since the preponderance of the evidence is 
against the claims on appeal, any question as to the 
effective date to be assigned is moot.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with his case.  


II.  New and Material

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2005).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  

The Board notes that the regulations define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  It is the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, no matter what 
the RO has determined.  Wakeford v. Brown, 8 Vet. App. 237 
(1995).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

Service connection for residuals, left knee injury, was 
denied by rating decision of March 1977.  Service medical 
records did not show indication of trauma or residuals of the 
left knee.  The veteran was sent notice of the denial in a 
letter dated the same month; however, he did not timely 
appeal this decision.  

The Board has reviewed the evidence received into the record 
since the March 1977 RO denial and finds that new and 
material evidence has not been submitted sufficient to reopen 
the claim for service connection for residuals, left knee 
injury.  Medical evidence submitted to the record since the 
March 1977 denial are VA outpatient treatment records from 
October 2002 to July 2005.  The medical records from 
July 2004 to November 2004 show that the veteran was treated 
by VA for left knee pain.  He received physical therapy and 
was noted to wear a left shoe lift and a left knee brace that 
was sometimes helpful but not always.  The evidence also 
indicated that the veteran gave a history of injuring his 
left knee in service.  These records were not new and 
material as they gave essentially the same history as was 
provided before as the reason for his injury, but no medical 
provider has linked the veteran's present left knee 
complaints to any injury sustained to the left knee in 
service.  

The veteran also testified at an RO hearing in December 2003 
and a Travel Board hearing in January 2006.  Those hearing 
testimonies related the same history as provided before, that 
the veteran's left knee was injured in service when he fell 
on a pile of glass.  None of this evidence substantiates the 
veteran's claim that he currently has a left knee disability 
which is related to service.  Only the veteran's statements, 
which were previously related, indicate that the left knee 
complaints are related to injury in service.  It is well 
established that laypersons cannot provide competent evidence 
when an expert opinion is required, as is the case with 
establishing the etiology or diagnosis of a medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As none of the additional evidence submitted since 
the final 1977 RO decision shows that the veteran currently 
has a left knee disability which is related to service, the 
Board must conclude that the additional evidence is not 
material.  Therefore, the petition to reopen the claim for 
service connection for residuals, left knee injury, is 
denied.


III.  Service Connection 

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  Id.  

It is not meaningfully contended that the veteran served in 
combat.  The veteran himself, has not claimed such.  The case 
turns, rather, on whether the veteran has PTSD and whether 
there are credible stressors that occurred that can be linked 
to the diagnosis of PTSD.  The veteran does have a MOS of 
light weapons infantry.  He did not receive a Combat 
Infantryman's Badge or a Purple Heart and he did not receive 
any other medal which indicates combat service.  He served 
during the peacetime era.  The veteran has vaguely indicated 
in his stressor statement and in hearing testimony at his 
December 2003 RO hearing and his January 2006 Travel Board 
hearing, that he served as a squad leader and that he had 
issues with the men in his squad that would not obey orders.  
He related that his drill sergeant made him fight one of his 
men, and then when he began to get the best of him, the 
sergeant jumped on him.  He related that he was given Article 
15's for this behavior with his squad and he also related 
that he had stressful events such as serving as a security 
guard walking around with a weapon and having to walk the 
perimeter as a MCO in a gymnasium.  Unfortunately, none of 
these statements provided any information that could be 
confirmed as to stressors and were of a vague nature at best.  

Most importantly, however, is the lack of a diagnosis from 
any medical provider that the veteran suffers from PTSD.  The 
veteran has numerous references in his VA outpatient 
treatment records for psychiatric treatment with diagnoses of 
depression and dysthymia.  However, none of the medical 
evidence of record indicates that the veteran suffers from 
PTSD, nor are there any credible stressors that could be 
linked to PTSD if the veteran did have a diagnosis of PTSD.  

The veteran was informed of what was needed to establish 
entitlement to service connection for PTSD.  He does not have 
a diagnosis of PTSD.  Absent competent evidence of the 
current presence of the claimed disability, a basis upon 
which to establish service connection for that disability has 
not been shown.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Accordingly, service connection for PTSD is not 
warranted.  


ORDER

New and material evidence not having been submitted, the 
petition to reopen the claim for service connection for 
residuals, left knee injury, is denied.  

Service connection for PTSD is denied.  


____________________________________________
K. OSBRNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


